Case: 11-51056     Document: 00511871393         Page: 1     Date Filed: 05/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 30, 2012
                                     No. 11-51056
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALISA ERIN YOUNG,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:10-CR-338-3


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Alisa Erin Young appeals the 36-month sentence she
received on revocation of her probation for her conviction for misprision of a
felony, in violation of 18 U.S.C. § 4. She insists, for the first time on appeal, that
the sentence is unreasonable and greater than necessary to achieve the
sentencing objectives of 18 U.S.C. § 3553. As Young did not object to the
reasonableness of her sentence in the district court, review is restricted to plain
error only. See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009);

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51056    Document: 00511871393      Page: 2   Date Filed: 05/30/2012

                                  No. 11-51056

FED. R. CRIM. P. 52(b). Under the plain error standard, Young must show a
clear or obvious error that affected her substantial rights. See Puckett v. United
States, 556 U.S. 129, 135 (2009). We have discretion to correct the error but only
if it seriously affects the fairness, integrity, or public reputation of the
proceedings. Id.
      Young contends that the sentence imposed is unreasonable given the
relatively minor nature of the charged violations, despite her use of alcohol,
spending time with her girlfriend who is a felon, and failing in court-ordered
substance abuse treatment. She asserts that the court should have considered
her youth and mental health issues and that a sentence within the advisory
range would have been sufficient.
      The sentence imposed falls within the applicable statutory maximum, and
the record reflects that the district court considered the relevant § 3553 factors,
including Young’s personal and criminal history, the circumstances of the
underlying offense, and the need for deterrence. See 18 U.S. C. §§ 3561(c)(1),
§ 3565(a); see also Whitelaw, 580 F.3d at 265. Young’s effort to have us reweigh
the § 3553(a) factors is unavailing. See Gall v. United States, 52 U.S. 38, 51
(2007). Young has not demonstrated any error, plain or otherwise, in the district
court’s judgment. See Whitelaw, 580 F.3d at 265; see also Puckett, 556 U.S. at
135. Accordingly, the district court’s judgment is AFFIRMED.




                                        2